Morton, J.
The ruling was right. Up to the moment of the accident there was nothing in the behavior of the horse which rendered it negligent on the part of the motorman to ring the gong, and it cannot be said that to ring the gong on an electric *544car in a public street half a dozen or a dozen times, which the plaintiff says was done, is of itself, without anything more, evidence of negligence. There was nothing to show that the noise and sparks were due to any defect in construction or negligence in operation. Exceptions overruled.